DETAILED ACTION
This office action is responsive to amendment filed on February 8, 2022 in this application Hu et al., U.S. Patent Application No. 16/511,270 (Filed July 15, 2019) claiming priority to CH201810790142.0 (Filed July 18, 2019) (“Hu”).  Claims 1 – 20 were pending.  Claims 1, 8, and 16 are amended.  Claims 1 – 20 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	With respect to Applicant’s argument on pgs. 14 – 16 of the Applicant’s Remarks (“Remarks”) stating that prior art reference Machida fails to teach determining driver installation options before the driver is installed, Examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  Machida teaches that first connections to peripheral devices are made to gather connection information including driver installation status. Id. at ¶ 0098.  Then the terminal presents options to install the drivers on the devices which do not have the drivers installed.  Id. at ¶¶ 0101 & 0104; fig. 6.  Therefore, Machida teaches determining driver installation options before the driver is installed
2.	With respect to Applicant’s argument on pgs. 17 - 19 of the Applicant’s Remarks (“Remarks”) stating that prior art reference Tsuya fails to teach determining driver installation options corresponding to established connection modes, Examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  The independent claims to not recite “determining driver installation options corresponding to established connection modes” but rather determining driver installation options corresponding to the connection modes capable of successfully installing the driver.  To the extent Applicant wishes to amend the claims to encompass specifying specific parameter/attributes obtained from the connection information that designate connection modes as established in some verified manner they are encouraged to do so to the extent supported by the specification.
3.	With respect to Applicant’s argument on pgs. 17 - 19 of the Applicant’s Remarks (“Remarks”) stating that prior art reference Nakamura fails to teach “the method detect and display peripheral device driver options that are capable of being installed on a connected peripheral device,” Examiner respectfully neither agrees nor disagrees as prior art reference Nakamura was not cited to as teaching the argued limitation, therefore this argument is moot.  See infra § Claim Rejections - 35 USC §103, § Claim 1.

Claim Objections
	In light of Applicant’s amendments the objections made to the claims are withdrawn.  

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected as being indefinite.  Claim 1 states: “obtaining connection information of a connection between a peripheral device corresponding to a driver and a terminal device in responding to the connection is established between the peripheral device corresponding to a driver and a terminal device.”  Hu at claim 1.  It is unclear what is responding to the connection: the obtaining, the connection, or the corresponding.  It is also unclear what is established: the response, the correspondence, or the connection.  In light of this the newly added limitation will be interpreted to mean obtaining connection information in response to establishing a connection.
	Claims 2-7 are rejected as depending on claim 1.  Claims 8 – 20 are rejected for similar reasoning as claims 1 – 7 supra.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1.	In light of applicant’s amendments, claims 1, 8, and 16 are rejected on the ground of obviousness double patenting as being unpatentable over claims 1, 2, and 3 of U.S. Patent No. 10,838,738 (formerly application No. 16/515,268).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘738 Patent anticipate the claims of the instant application, with the exception of the limitations “wherein displaying the driver installation options corresponding to the connection modes capable of successfully installing the driver includes displaying driver installation options corresponding to allowed connection modes between the terminal device and the peripheral device at a first status and displaying driver installation options corresponding to connection modes that are unallowed between the terminal device and the peripheral device at a second status, and the connection modes capable of successfully installing the driver in first status can be selected, while the connection modes that are unallowed in the second status can't be selected” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Morita (see infra) which discloses presenting connection modes as not capable of selection when the modes are unavailable.  Morita at Abstract; id. at fig. 19; id. at ¶ 0066.  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference Morita with the Patent for the purpose clearly indicating to the user what modes are available.

16/511,270
10,838,738
1, 8, and 16. A method for presenting driver installation options on a terminal device side, comprising: 

obtaining connection information of a connection between a peripheral device corresponding to the driver and a terminal device in responding to the connection is established between the peripheral device corresponding to the driver and the terminal device; 








determining, according to the connection information, connection modes between the terminal device and the peripheral device, and driver installation options corresponding to the connection modes capable of successfully installing the driver, wherein the driver installation options are displayed before the driver installation; and




after determining connection modes between the terminal device and the peripheral device, and driver installation options corresponding to the connection modes capable of successfully installing the driver, displaying the driver installation options corresponding to the connection modes capable of successfully installing the driver, 
1. A driver processing method on a terminal device side, comprising: 

displaying a driver installation interface, wherein the driver installation interface provides a connection method prompt message prompting a user to make a connection between a terminal device and a peripheral device, at least one installation option is provided on the driver installation interface, each of the at least one installation option … is port connection state information corresponding to a current installation option.

2. The method of claim 1, wherein the connection method prompt message is used to indicate how to make the connection between the terminal device and the peripheral device for each installation option of the at least one installation option.

3. The method of claim 2, wherein different connection method prompt messages correspond to different installation options, and the different installation options correspondingly require different connections between the terminal device and the peripheral device, such that the different connection method prompt messages, based on the different installation options, display that connection methods between the terminal device and the peripheral device are also different.


2.	Dependent claims 2 – 7, 9 – 15, and 17 - 20 are rejected on the ground of obviousness double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 10,838,738.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘738 Patent anticipate the claims of the instant Application. 


Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Machida, United States Patent Application Publication No. 2005/0210464 (Published September 22, 2005, filed May 16, 2005) (“Machida”), in view of Tsuya et al., United States Patent Application Publication No. 2010/0079782 (Published April 1, 2010, filed September 28, 2009) (“Tsuya”), Nakamura, United States Patent Application Publication No. 2005/0066072 (Published March 24, 2005, filed September 15, 2004) (“Nakamura”), and Morita, United States Patent Application Publication No. 2016/0142581 (Published may 19, 2016, filed November 11, 2015) (“Morita”).

Claims 1, 13, and 17
With respect to claims 1, 13, and 17 Machida teaches the invention as claimed including a method for presenting driver installation options on a terminal device side, comprising:
obtaining connection information between a peripheral device corresponding to a driver and a terminal device in responding to the connection is established between the peripheral device corresponding to the driver and the terminal device; {A peripheral device driver installation method detects the connected peripheral devices (printer) that are connected to the terminal device (My Machine).  Machida at Abstract; id. at ¶ 0098 (detecting connections).}
wherein the driver installation options are displayed before the driver installation; …and displaying the driver installation options... {Available options for driver installation are presented in a display and unavailable driver installation options are “visually distinguished” from the available options.  Machida at Abstract; id. at ¶ 0101 & fig. 6 (driver selection screen); id. at ¶¶ 0099 & 0100 & fig. 13 (peripheral devices are displayed, including those which have unavailable drivers 3303c).}
However, Machida does not explicitly teach the limitation:
[determing] driver installation options corresponding to the connection … capable of successfully installing the driver; corresponding to the connection …and after determining connection [modes] between the terminal device and the peripheral device, and driver installation options corresponding to the connection [modes] capable of successfully installing the driver… [displaying driver installation options] corresponding to the [connection modes] capable of successfully installing the driver… {Tsuya does teach this limitation.  Tsuya teaches that the method to obtain and display peripheral device driver options, as taught by Machida may include detecting the available drivers for peripheral devices and presenting those choices in a display to the user for selection.  Tsuya at ¶¶ 0058, 0060, 0061, 0062; id. at fig. 7(b) (unavailable driver options are not presented for selection).
Machida and Tsuya are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of device drivers, and both are trying to solve the problem of how to select drivers for installation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to obtain and display peripheral device driver options, as taught in Machida, with detecting the available drivers for peripheral devices and presenting those choices in a display to the user for selection, as taught in Tsuya.  Tsuya teaches that presenting options to the user allows for greater control when different peripheral connection modes exist.  Id. at 0005.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to obtain and display peripheral device driver options, as taught in Machida, with detecting the available drivers for peripheral devices and presenting those choices in a display to the user for selection, as taught in Tsuya, for the purpose of selecting the correct driver.}
However, Machida and Tsuya do not explicitly teach the limitation:
determining, according to the connection information, connection modes between the terminal device and the peripheral device…connection modes {Nakamura does teach this limitation.  Nakamura teaches that the method to detect and display peripheral device driver options that are capable of being installed on a connected peripheral device, as taught by Machida and Tsuya may include, as part of the driver installation process, detecting the available connection modes (USB, wifi, wired LAN) with the peripheral device and presenting the connection modes for selection of the most desirable mode for installing the printer driver.  Nakamura at Abstract; id. at ¶¶ 0136 & 0153 (USB, WIFI, Wired LAN); id. at ¶¶ 0048, 0140, 0141, 0144, 0151 (determine, present, select most desirable mode).
Machida, Tsuya, and Nakamura are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of device drivers, and both are trying to solve the problem of how to select drivers for installation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to detect and display peripheral device driver options that are capable of being installed on a connected peripheral device, as taught by Machida and Tsuya may include, as part of the driver installation process, detecting the available connection modes (USB, wifi, wired LAN) with the peripheral device and presenting the connection modes for selection of the most desirable mode for installing the printer driver.  Tsuya teaches that presenting options to the user allows for greater control when different peripheral connection modes exist.  Id. at 0005.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to detect and display peripheral device driver options that are capable of being installed on a connected peripheral device, as taught by Machida and Tsuya may include, as part of the driver installation process, detecting the available connection modes (USB, wifi, wired LAN) with the peripheral device and presenting the connection modes for selection of the most desirable mode for installing the printer driver, for the purpose of selecting the correct connection mode.}
However, Machida, Tsuya, and Nakamura do not explicitly teach the limitation:
wherein displaying driver installation options corresponding to the connection modes capable of successfully installing the driver includes displaying driver installation options corresponding to allowed connection modes between the terminal device and the peripheral device at a first status, and displaying driver installation options corresponding to connection modes that are unallowed between the terminal device and the peripheral device at a second status, and the connection modes capable of successfully installing the driver in first status can be selected, while the conn3ection modes that unallowed in the second status can’t be selected.  {Morita does teach this limitation.  Morita teaches that the method to detect and display available connection modes for peripheral device driver options that are capable of being selected, as taught by Machida, Tsuya, and Nakamura may include also presenting connection modes that are unavailable in a graphical interface format that make the presented connection modes incapable of being selected.  Morita at Abstract; id. at fig. 19; id. at ¶ 0066.
Machida, Tsuya, Nakamura, and Morita are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of peripheral device configuration, and both are trying to solve the problem of how to select connection configurations for printers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to detect and display peripheral device driver options that are capable of being installed on a connected peripheral device, as taught by Machida, Tsuya, and Nakamura, with, presenting connection modes that are not capable of selection because the modes are unavailable, as taught in Morita.  Tsuya teaches that presenting options to the user allows for greater control when different peripheral connection modes exist.  Id. at 0005.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to detect and display peripheral device driver options that are capable of being installed on a connected peripheral device, as taught by Machida, Tsuya, and Nakamura, with, presenting connection modes that are not capable of selection because the modes are unavailable, as taught in Morita, for the purpose of selecting the correct connection mode.}

Claim 2, 9, and 17
With respect to claims 2, 9, and 17 Machida, Tsuya, Nakamura, and Morita teach the invention as claimed, including:
wherein: the first status characterizes a driver installation option that a user is allowed to select, and …-29-Client Ref No. P0020-USAttorney Docket No. 00185.0050.OQUS the first status characterizes a driver installation option that a user is allowed to select, and the second status characterizes a driver installation option that the user is unallowed to select.  Page 3of6{Available options for driver installation are presented in a display and unavailable driver installation options are “visually distinguished” from the available options.  Machida at Abstract; id. at ¶ 0101 & fig. 6 (driver selection screen); id. at ¶¶ 0099 & 0100 & fig. 13 (peripheral devices are displayed, including those which have unavailable drivers 3303c).}
the connection modes between the terminal device and the peripheral device include a USB connection mode, a wired network connection mode, a wireless network connection mode, {The available connection modes (USB, wifi, wired LAN) with the peripheral device are detected and presented for selection of the most desirable mode for installing a printer driver.  Nakamura at ¶ Abstract; id. at ¶¶ 0136 & 0153 (USB, WIFI, Wired LAN); id. at ¶¶ 0048, 0140, 0141, 0144, 0151 (determine, present, select most desirable mode).}

Claim 3, 10, and 18
With respect to claims 3, 10, and 18, Machida, Tsuya, Nakamura, and Morita teach the invention as claimed, including:
displaying only the driver installation options corresponding to the connection modes capable of successfully installing the driver, and not displaying driver installation options corresponding to the connection modes uncapable of successfully installing the driver, {The available drivers for peripheral devices are detected and presented in a display to the user for selection while drivers that will not work for the peripheral are not displayed.  Tsuya at ¶ 0061; id. at fig. 7(b) (unavailable driver options are not presented for selection).}
wherein: being capable of successfully installing the driver indicates that the terminal device and peripheral device include hardware required by a driver installation option in the driver that satisfies a predetermined requirement, and the terminal device and the peripheral device are connected according to the predetermined requirement, such that a prerequisite for a successful installation of the driver installation option is available, {The available drivers for connected peripheral devices are detected and presented in a display to the user for selection.  Tsuya at ¶ 0061; id. at fig. 7(b).}
and being uncapable of successfully installing the driver indicates that the terminal device and the peripheral device include hardware required by the driver installation option in the driver that does not satisfy the predetermined requirement, and/or the terminal device and the peripheral device are not connected according to the predetermined requirement, such that the prerequisite for the successful installation of the driver installation option is unavailable.    {Drivers that will not work for the peripheral are not displayed.  Tsuya at ¶ 0061; id. at fig. 7(b) (unavailable driver options are not presented for selection).}

Claims 4, 11, and 19
With respect to claims 4, 11, and 19, Machida, Tsuya, Nakamura, and Morita teach the invention as claimed, including:
after obtaining the connection information between the peripheral device corresponding to the driver and the terminal device: when at least one connection path in the connection information between the peripheral device corresponding to the driver and the terminal device is usable, further obtaining type attribute information of the peripheral device; and determining driver installation options corresponding to the connection modes uncapable of successfully installing the driver according to the type attribute information of the peripheral device, and determining driver installation options corresponding to the connection modes capable of successfully installing the driver, based on all driver installation options supported by the driver, the driver installation options corresponding to the connection modes uncapable of successfully installing the driver, and driver installation options corresponding to the connection modes supported by the connection information between the peripheral device corresponding to the driver and the terminal device.    Page 3of6{The available drivers for peripheral devices are detected and presented in a display to the user for selection while drivers that will not work for the peripheral are not displayed.  Tsuya at ¶ 0061; id. at fig. 7(b) (unavailable driver options are not presented for selection). EN: One of ordinary skill in the art would understand that determining the available drivers “for the target device that is stored in the CD” would entail some form of attribute information of the target device being used to determine whether the available drivers “stored in the CD” are “for the target device.”}

Claims 5, 12, and 20
With respect to claims 5, 12, and 20, Machida, Tsuya, Nakamura, and Morita teach the invention as claimed, including:
when a driver installation option uncapable of successfully installing the driver is determined, displaying a reason that is uncapable of successfully installing the driver. Page 3of6{Unavailable driver installation options are “visually distinguished” from the available options so as to display the reason for unavailability of driver installation.  Machida at ¶¶ 0099 & 0100 & fig. 13 (peripheral devices are displayed, including those which have unavailable drivers 3303c).}

Claims 6 and 13
With respect to claims 6 and 13, Machida, Tsuya, Nakamura, and Morita teach the invention as claimed, including:
after displaying the driver installation options corresponding to the connection modes: receiving a selection instruction sent by a user; and -31-Client Ref No. P0020-US Attorney Docket No. 00185.0050.OQUSdetermining and performing, according to the selection instruction, a driving installation mode indicated by a driver installation option corresponding to the selection instruction.   Page 3of6{The available drivers for peripheral devices are detected, presented in a display, the user selects the applicable driver, and the driver is installed.  Tsuya at ¶ 0061.}

Claims 7 and 14
With respect to claims 7 and 14, Machida, Tsuya, Nakamura, and Morita teach the invention as claimed, including:
wherein obtaining the connection information between the peripheral device corresponding to the driver and the terminal device includes: when an established network connection between the peripheral device corresponding to the driver and the terminal device is obtained, obtaining whether network attribute information corresponding to the peripheral device satisfies a predetermined requirement, and {A peripheral device driver installation method detects the peripheral devices (printer) connected to the terminal device (My Machine) via the network.  Machida at Abstract; id. at ¶ 0098 (detecting connections).}
 determining whether the network connection between the peripheral device and the terminal device belongs to a wired network connection or a wireless network connection.  Page 3of6{The network connection may be via a wired interface such as coaxial or RJ-45.  Machida at ¶ 0047.}

Claim 15
With respect to claim 10, Machida, Tsuya, Nakamura, and Morita teach the invention as claimed, including:
wherein: after the terminal device completes an installation of the driver, the terminal device is communicated with the peripheral device.  Page 3of6{The available drivers for peripheral devices are detected, presented in a display, the user selects the applicable driver, and the driver is installed.  Tsuya at ¶ 0061.}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS ALEXANDER BULLOCK JR whose telephone number is (571)272-3759.  The examiner can normally be reached on Monday-Friday, 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H./										May 25, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199